MERRILL, Justice.
A stipulation signed by attorneys for the parties is in part, as follows:
“It is further stipulated that the decision rendered in case number 6 Div. 961 shall equally apply to 6 Div. 960, except that in the event the decrees below are not affirmed, the costs in case number 6 Div. 960 shall be taxed against the Appellant”.
On authority of the decision in State of Alabama v. Joe H. Brady & Associates, Ala.Sup., 87 So.2d 852,1 the decree of the lower court is reversed and one is here rendered for the amount which has been agreed to be due to the State of Alabama if the proceeds from the sale of the saws are not exempt from the sales tax, but the costs in this cause shall be taxed against appellant.
Reversed and rendered.
LIVINGSTON, C. J., and SIMPSON and GOODWYN, JJ., concur.

. Ante, p. 397.